Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 15, 2015

The Court of Appeals hereby passes the following order:

A15A2243. CRAIG LAPORTE TOMLINSON v. THE STATE.

      Following his guilty plea to several offenses, Craig Laporte Tomlinson filed
a motion to modify his sentence. The trial court denied the motion on March 6, 2015,
and Tomlinson filed a notice of appeal on April 10, 2015. We lack jurisdiction.
      OCGA § 5-6-38 (a) requires that a notice of appeal must be filed within 30
days of the order sought to be appealed. “[A] timely-filed notice of appeal is a
jurisdictional prerequisite to a valid appeal.” Henderson v. State, 265 Ga. 317 (1)
(454 SE2d 458) (1995). Here, Tomlinson filed his notice of appeal 35 days after the
trial court’s order denying his motion. Accordingly, we lack jurisdiction to consider
the appeal, which is hereby DISMISSED. See id.

                                       Court of Appeals of the State of Georgia
                                                                            09/15/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.